IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CA-00051-SCT

CHARLES ROBINSON, M.D.

v.

REGINA A. CORR


DATE OF JUDGMENT:                          10/01/2014
TRIAL JUDGE:                               HON. LISA P. DODSON
TRIAL COURT ATTORNEYS:                     BRETT K. WILLIAMS
                                           JOSHUA WESLEY DANOS
                                           JOE SAM OWEN
                                           ROBERT P. MYERS, JR.
COURT FROM WHICH APPEALED:                 HARRISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   BRETT K. WILLIAMS
                                           JAMES E. LAMBERT, III
                                           JOSHUA WESLEY DANOS
ATTORNEYS FOR APPELLEE:                    JOE SAM OWEN
                                           ROBERT P. MYERS, JR.
NATURE OF THE CASE:                        CIVIL - MEDICAL MALPRACTICE
DISPOSITION:                               AFFIRMED - 04/14/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE WALLER, C.J., KING AND MAXWELL, JJ.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    Regina Corr sued Dr. Charles Robinson for medical malpractice. The jury awarded

Regina $55,634.78 for past medical expenses and $420,000 for pain and suffering. Dr.

Robinson filed motions for judgment notwithstanding the verdict and for remittitur, which

the trial court denied. On appeal, Dr. Robinson argues that the trial court erred in excluding
his proffered testimony, in admitting testimony from Regina’s expert that was outside her

expert’s designation, and in denying his request for a remittitur. Finding no error, we affirm

the judgment of the Harrison County Circuit Court.

                        FACTS AND PROCEDURAL HISTORY

¶2.    In July 1998, Regina Corr went to the Gulfport Memorial Hospital to give birth to her

fourth child. Her obstetrician/gynecologist (“OB/GYN”), Dr. Charles Robinson, decided to

deliver Regina’s child via Caesarean section (“C-section”). During the C-section, Regina’s

uterus was lacerated and required surgical repair. Dr. Robinson began placing sutures in the

lacerated uterus to bring the torn sides together. According to Dr. Robinson, the uterine tissue

he was attempting to repair was friable, which means it pulls apart easily and is difficult to

stitch. He described the process as trying to stitch hamburger meat.

¶3.    Dr. Robinson had tried to remove the ureter 1 from the area he was suturing, which

was in close proximity to the laceration in the uterus, and he believed he had done so. From

the C-section and lacerated uterus, Dr. Robinson estimated Regina’s intraoperative blood loss

was between 800-900 milliliters. Once hemostasis (i.e., stoppage of the bleeding) was

achieved, Dr. Robinson closed the surgery. He ordered an IVP2 for the next morning out of

concern for compromised ureter integrity from hematoma, blood-clot, and a possible kinking




       1
        Ureters are tubes which serve as channels for urine to pass from the kidney to the
urinary bladder.
       2
         An IVP (intravenous pyelogram) is a procedure by which dye is inserted into the
body and travels through the ureters, eventually emptying into the bladder. X-rays are then
taken to determine whether there is some obstruction in the ureters.

                                               2
of the ureter, among other things. The IVP was performed, and the results showed a partial

obstruction of Regina’s left kidney.

¶4.    Dr. Robinson then ordered a consultation by Dr. Thad Carter, an urologist, who

performed a cystoscopy and visually examined the ureter with a urethroscope. Dr. Carter then

discovered that the left ureter was sutured. Dr. Carter was unable to alleviate the obstruction

due to the suture, so he placed a nephrostomy tube to drain the urine from the blockage into

a nephrostomy bag. The nephrostomy tube is intended to allow the ureter to heal from the

obstruction. Regina later sought treatment from another urologist who inserted ureter stents

to widen the blocked area until the blockage had dissipated. Regina had no further

complaints after mid-May 1999.

¶5.    In May 2000, Regina sued Dr. Robinson, alleging medical malpractice. She claimed

that, during the laceration repair, Dr. Robinson negligently sutured (or placed a suture very

near) the ureter, which resulted in blockage, and that he failed to keep Regina open on the

table to remove any discovered blockages. Discovery progressed and numerous depositions

were taken. During his July 2001 deposition, Dr. Robinson denied suturing the left ureter,

and his position never changed until the day of opening statements at trial.

¶6.    In May 2003, Regina designated, among others, Dr. Fred Duboe, an OB/GYN, to

testify as to the standard of care and causation. In July 2014, Dr. Robinson filed his Second

Supplemental Designation of Experts, which identified himself as an expert in the field of

obstetrics and gynecology.




                                              3
¶7.    Trial began in September 2014. In pretrial motions, Dr. Robinson’s counsel raised

objections to portions of the trial deposition testimony of Regina’s expert, Dr. Duboe, based

on nonresponsiveness of some of his answers, and as being beyond the scope of Dr. Duboe’s

expert designation and expertise. Specifically, Dr. Robinson’s counsel moved to exclude Dr.

Duboe’s testimony that Dr. Robinson had “overestimated” Regina’s blood loss, based on his

review of the medical records and his evaluation of her hemoglobin levels in the days after

the surgery. The trial court overruled these objections and allowed the testimony to go before

the jury, finding that Dr. Duboe was responding to a direct question posed by Dr. Robinson’s

counsel, among other reasons.

¶8.    During his opening statement, Dr. Robinson’s counsel, for the first time, stated that

Regina’s blood loss was a factor in Dr. Robinson’s decision to conclude the surgery, rather

than investigate and repair the ureter. Dr. Robinson’s counsel also stated that it would have

been life-threatening to keep Regina open on the table to investigate and repair the

obstruction.

¶9.    Regina filed and argued a motion in limine to exclude this testimony of Dr.

Robinson–that, due to the friability of the tissue he was suturing, and the amount of blood

loss from the delivery and laceration, he would not have removed any stitches for fear of

causing uncontrollable bleeding. The trial court ruled that the basis of Dr. Robinson’s

decision to close the surgery was an expert opinion which had not been disclosed, so the trial

court sustained Regina’s motion to exclude it. In its ruling, the trial court stated, “I don’t

disagree that Dr. Robinson can testify to what was in his mind at the time that he was



                                              4
performing the procedure. However, that has to have been disclosed as part of discovery,

whether it was by answers to interrogatories, or by deposition.”

¶10.   Later during the trial, Dr. Robinson again tried to proffer testimony that he would not

have attempted to remove the suture if he had known of its existence due to the friable tissue

and potential bleeding. The trial court found such testimony should have been disclosed and

that the proffered testimony was highly speculative and made in hindsight, as it was an

opinion that was acquired after the surgical procedure had ended.

¶11.   Testimony also was offered as to Regina’s injuries and medical treatment. Medical

bills totaling $55,634.78 were admitted into evidence by stipulation of the parties and without

objection. Regina testified as to her injuries, medical care, and her pain and suffering as a

result of the procedure. Brian Corr, Regina’s husband, also testified.

¶12.   The jury awarded $55,634.78 in past medical expenses, lost wages of $8,507.20, and

$420,000 for pain and suffering. Dr. Robinson filed a motion for a judgment notwithstanding

the verdict (JNOV), motion for remittitur, or in the alternative, motion for new trial. The trial

court denied Dr. Robinson’s motions. Dr. Robinson appeals and raises the following issues:

(1) whether the trial court abused its discretion in preventing Dr. Robinson from testifying

that he would not have removed the stitch in Regina’s ureter during surgery, because of

Regina’s blood loss and friability of the stitched tissue, (2) whether the trial court abused its

discretion in allowing Regina’s expert, Dr. Duboe, to testify beyond his expert designation

and outside his field of expertise, that Regina’s post-surgery hemoglobin levels indicate Dr.




                                               5
Robinson overestimated Regina’s blood loss, and (3) whether the trial court committed

reversible error in refusing to grant Dr. Robinson’s motion for remittitur.

                                         ANALYSIS

       I.     Whether the trial court abused its discretion in preventing Dr.
              Robinson from testifying that he would not have removed the stitch
              in Regina’s ureter during surgery, because of Regina’s blood loss
              and friability of the stitched tissue.

              A.      Whether Dr. Robinson’s testimony was an expert opinion.

¶13.   “If scientific, technical, or other specialized knowledge will assist the trier of fact to

understand the evidence or to determine a fact in issue, a witness qualified as an expert by

knowledge, skill, experience, training, or education, may testify thereto in the form of an

opinion or otherwise . . . .” M.R.E. 702. If the witness is offering lay testimony, and not an

expert opinion, such testimony is confined to “opinions or inferences which are (a) rationally

based on the perception of the witness, (b) helpful to the clear understanding of the testimony

or the determination of a fact in issue, and (c) not based on scientific, technical, or other

specialized knowledge within the scope of Rule 702.” M.R.E. 701.

¶14.   In some cases, the line between expert opinion and lay opinion can be blurred. For

example, there are situations where a doctor, who also is a treating physician and a party to

the case, may testify as a lay witness. This Court addressed such a scenario in Scafidel v.

Crawford, 486 So. 2d 370 (Miss.1986), in which a patient sued her doctor for failing to

diagnose and treat a pelvo-abdominal mass. Id. at 371. The doctor’s testimony described the

facts and circumstances surrounding his care and treatment of the patient. Id. at 372. The

doctor stated that, during his treatment, he discovered the patient was anemic. Id. But the


                                               6
doctor did not offer an opinion as to the effect of anemia. Id. The patient argued that the

doctor’s testimony that she was anemic was an expert opinion and not fact testimony. Id. She

also argued it should have been excluded because the doctor was not listed as an expert and

the substance of his opinions was not disclosed. Id.

¶15.   This Court in Scafidel held that the doctor, as a fact witness, did not cross the line

between fact testimony and expert opinion when he stated that the patient was anemic. Id.

This Court found the opinion was acquired through the care and treatment of the patient

during the illness. Id. (emphasis added). The doctor could testify that the patient was anemic

without becoming an expert witness, just as he had testified that the patient had fever, chills,

and diarrhea. Id. Importantly, “no evidence was presented to the jury of the significance of

this condition.” Id.

¶16.   Another instructive case about the testimony of a treating physician who also was a

party to the case is Griffin v. McKenney, 877 So. 2d 425 (Miss. Ct. App. 2003). At issue in

Griffin was whether the trial court improperly allowed the doctor to give expert testimony.

Id. at 438. The doctor had performed gallbladder surgery on the patient, and the patient had

suffered many complications after the surgery. Id. The patient sued the doctor for

malpractice, alleging that he negligently had perforated the bowel and had failed to timely

diagnose and treat the perforation. Id. at 430-31. The doctor denied perforating the bowel

during surgery and argued that the perforations occurred in the days after the surgery. Id. The

doctor initially was designated as an expert witness, but he later was withdrawn, and the

parties agreed that he could render only lay testimony. Id. at 439.



                                               7
¶17.   The patient in Griffin argued that the doctor’s testimony strayed into the area of expert

testimony. Id. For example, the doctor:

       described how the bowel goes to sleep for numerous reasons, described
       pancreatitis, elaborated on the risks of laparoscopic surgery, used medical
       drawings to illustrate Michael’s surgery, described instruments used during the
       surgery, discussed reconnection of the bowel, described certain tests to detect
       blood in urine, discussed medicine to enhance bowel activity after surgery,
       explained the meaning of nurses’ notes, and discussed the pros and cons of CT
       scans.

Id.

¶18.   The Court of Appeals found that such testimony “was comprised of technical

knowledge outside the range of knowledge of an ordinary layperson.” Id. The Court of

Appeals, though, held he “was testifying as a treating physician who is also a party to the

case . . . [and that the] description of the surgery and of his care . . . was limited to that

context . . . [and that he] never offered an opinion on the standard of care.” Id. at 439. But

the Court of Appeals held that the doctor’s following testimony was impermissible:

       Q. All right. If there had been two perforations caused by you during your
       surgery of April 1st and you closed without repairing those two perforations,
       what kind of hospital course would you have expected to find during the time
       between April 1st and April 8th?

       A. I would have expected to Mr. Griffin, first of all, very early to be putting out
       a lot of succus entericus, that is, bowel content, as well as blood from his
       drains. I would have expected an acute abdomen very early in the course.
       ...

       If Mr. Griffin had had two holes in his bowel that were left at the time I did the
       operation, he would have very early on, in the first couple of days after
       surgery, have been draining contents of his intestines out into the peritoneal
       cavity. He would have a complete ileus. His bowel would stop moving. He
       would have an absolutely quiet abdomen that was rigid, that had pain that
       could not be relieved. This wouldn’t–this is not a subtle finding. That is,

                                               8
       everyone, anyone, certainly myself, would have been able to tell you that he
       had an acute abdomen.

Id. at 440 (emphasis added).

¶19.   The doctor also testified that the patient’s “white blood count would have been double

what is normal.” Id. He “opined if bowel content had been draining into the abdomen,

Michael most probably could not have had bowel movements on April 7. He opined that

Michael had no symptoms of developing abscesses and stated what those symptoms would

have been.” Id. at 441.

¶20.   The Court of Appeals held that, even though the doctor “never opined as to the

standard of care, the above testimony was clearly impermissible expert testimony under

Scafidel and Foster.” Id. See Foster v. Noel, 715 So. 2d 174, 183 (Miss. 1998). The Court

of Appeals noted that the trial court allowed the doctor, a lay witness, to offer opinions

within the scope of Rule 702 as to the symptoms his patient would have presented had the

bowel been perforated during surgery. Id.3 Other testimony showed that the patient did not

present the symptoms described by the doctor, so the doctor’s “impermissible expert

testimony assisted the defense . . . [and] [t]he trial court erred by allowing Dr. McKenney’s

testimony to stray into the realm of expert testimony.” Id.4


       3
            The Court of Appeals, though, found the error did not warrant reversal, as the
treating physician’s “expert testimony was largely cumulative of that of his expert witnesses
. . . .” Id. (citing Scafidel, 486 So. 2d at 372). Since the doctor’s testimony presented no new
information, the Court of Appeals noted the patient could not have altered his trial strategy
had the doctor been properly designated as an expert. Id. (citing Foster, 715 So. 2d at 183).
“Dr. McKenney’s testimony did not substantially prejudice the Griffins.” Id.
       4
         See also Weese v. Schukman, 98 F. 3d 542, 550 (10th Cir. 1996) (holding that a
treating or defendant physician may offer lay opinion testimony, consistent with Rule 701,

                                               9
¶21.   Dr. Robinson’s counsel argues that, here, Dr. Robinson was prevented from

explaining his treatment of Regina. The proffered testimony Dr. Robinson tried to submit

before the jury is as follows:

       Counsel for Dr. Robinson (“Counsel”): You attempted to stitch and you did
       stitch the uterus?

       Dr. Robinson: Yes.

       Counsel: The uterus was friable?

       Dr. Robinson: Yes.

       Counsel: And there was significant bleeding?

       Dr. Robinson: Yes.

       Counsel: Doctor, as we sit here today under any circumstance would you have
       removed that stitch after you obtained hemostasis while Mrs. Corr was on the
       operating room table?

       Dr. Robinson: Which stitch?

       Counsel: The stitching of the uterus?

       Dr. Robinson: In the ureter.

       Counsel: Ureter.




when the opinion is “based on his experience as a physician and . . . [is] clearly helpful to
an understanding of his decision making process in the situation.”); Williams v. Mast
Biosurgery USA, Inc., 644 F. 3d 1312, 1317-18 (11th Cir. 2011) (citing Weese with
approval but cautioning that Weese “make[s] it clear that, when a treating physician’s
testimony is based on a hypothesis, not the experience of treating the patient, it crosses the
line from lay to expert testimony, and it must comply with the requirements of Rule 702 and
the strictures of Daubert [v. Merrell Dow Pharms., 509 U.S. 579, 113 S. Ct. 2786, 125 L.
Ed. 2d 469 (1993)].”).

                                               10
       Dr. Robinson: That would have been extremely difficult because you would
       have to take down all the other stitches in that area to get to that area which
       would lead the bleeding to start all over again.
       Counsel: So the answer to that is you would not.

       Dr. Robinson: Correct.

¶22.   The trial court asked Dr. Robinson’s counsel why he had failed to disclose this

testimony. Dr. Robinson’s counsel responded that he did not need to disclose this testimony,

since it was not an expert opinion or the standard of care. Dr. Robinson’s counsel argued it

was the process of what he went through, and it was what “he would have done.” (Emphasis

added.)

¶23.   The trial court responded, “You’re saying that now in hindsight if I had known that

I stitched it I would not have removed it anyway? . . . you don’t think that was something that

should have been disclosed in discovery . . . ?” Counsel responded that it was not an expert

opinion, and that it was a factual issue/his thought process. “How would it be his thought

process?” the trial court asked. “Because,” Dr. Robinson’s counsel answered, “it’s what he

would have done had he consulted a urologist and the urologist came in and said, I think this

ureter is stitched. He’s going to say that I wouldn’t have touched it. I would not have

removed this stitch given the friable uterus.” The trial court concluded:

       Well at any rate at this point I fail to see how anything has changed based on
       this testimony. Dr. Robinson has yet to admit that he, in fact, did stitch the
       ureter. I don’t expect him to change his testimony after he’s already testified
       in front of the jury that it was only a possibility. So I fail to see how he could
       now come back and testify as to what decision he might have made or would
       have made when he was not faced with the situation. The argument from the
       defense is this was his mind-set. It was not his mind-set because that is not
       what occurred. It might be his mind-set now, but that is irrelevant because
       again we are talking about in hindsight has nothing to do with what occurred

                                              11
       at the time. What he did at the time, what he was thinking at the time may all
       be relevant. He was not thinking at this time by his own testimony and by the
       designations as well as the deposition information that the Court has reviewed
       thus far. To now have him come in and say well this is what was in my mind,
       this is what I would have done is simply incorrect. To now say I would have
       done this, but I’m still denying any of this happened, is purely speculative.

¶24.   Like the physician in McKenney, Dr. Robinson was answering questions which

require expert knowledge. The proposed testimony of Dr. Robinson–the opinion that he

would not have attempted removal of the suture if he had known of its existence due to

friable tissue and potential bleeding–is expert opinion testimony acquired after the surgical

procedure had ended.

¶25.   Before trial, Dr. Robinson denied suturing the ureter and stated that he was not aware

of the stitch’s presence when he closed the procedure. Dr. Robinson never changed his

position, nor did he offer an expert opinion based on a hypothetical, until the trial began. So

this opinion was not acquired during the care and treatment of Regina. See Scafidel, 486 So.

2d at 372. The trial court correctly observed that the proffered testimony was “hindsight” and

could not have been part of Dr. Robinson’s treatment or thought process during and

immediately after the surgery. Because we review a trial court’s exclusion of testimony for

abuse of discretion, we find that the trial court did not abuse its discretion in denying Dr.

Robinson’s proposed testimony. Miss. Transp. Comm’n v. McLemore, 863 So. 2d 31, 34

(Miss. 2003).

                B.   Whether, even if Robinson’s testimony amounted to expert
                     opinion, his opinion was sufficiently designated during
                     discovery.




                                              12
¶26.   Dr. Robinson also argues that, if this Court finds his testimony constitutes an expert

opinion, then his expert designation provided Regina with sufficient notice. Mississippi Rule

of Civil Procedure 26(b)(4)(A)(i) requires a party to identify each person whom they

“expect[] to call as an expert witness at trial, [and] to state the subject matter on which the

expert is expected to testify, and to state the substance of the facts and opinions to which the

expert is expected to testify and a summary of the grounds for each opinion.” Miss. R. Civ.

P. 26(b)(4)(A)(i). This Court has stated that “the substance of every fact and every opinion

which supports or defends the party’s claim or defense must be disclosed and set forth in

meaningful information which will enable the opposing side to meet it at trial.” Bailey

Lumber & Supply Co. v. Robinson, 98 So. 3d 986, 997 (Miss. 2012) (quoting Nichols v.

Tubb, 609 So. 2d 377, 384 (Miss. 1992)). “[E]xpert testimony is subject to special discovery

rules to ‘allow the opposing party ample opportunity to challenge the witness’ qualifications

to render such opinion before the question soliciting opinion is posed in front of the jury.”

Griffin, 877 So. 2d at 438 (quoting Sample v. State, 643 So. 2d 524, 530 (Miss. 1994)).

¶27.   The Second Supplemental Designation of Experts identified Dr. Robinson as an expert

in the field of obstetrics and gynecology. Dr. Robinson was designated to testify as follows:

       During the cesarean section, Dr. Robinson discovered an extension and/or
       laceration of the uterus down along the left cervix and uterine wall, down
       below the bladder. An extension and/or laceration of this nature is a known
       complication and risk associated with deliveries. It is anticipated that Dr.
       Robinson will further opine that he delineated the laceration, and it was
       sutured closed. There was persistent bleeding from the laceration despite the
       sutures, as the tissue surrounding the laceration was quite friable. The bladder
       was pushed out of the immediate site to isolate the area. Dr. Robinson felt the
       ureter was out of the way, despite the difficulty posed by the edema and



                                              13
       bleeding. Hemostasis was achieved, and the remainder of the surgery was
       completed as noted in the operative note, dates 07/26/1998.

       During the laceration repair, Dr. Robinson felt that the ureter and bladder
       were not compromised. However, out of an abundance of caution, Dr.
       Robinson ordered a post-operative intravenous polygram (IVP) to be
       performed the following day. It is expected that Dr. Robinson will testify that
       this was a reasonable and prudent course of action and within the standard of
       care. It is further expected that Dr. Robinson will testify that he ordered a
       timely consult with Thad Carter, M.D., a urologist. Dr. Robinson will further
       testify that Dr. Carter performed a cystoscopy, which revealed an obstructed
       left ureter which is a known and accepted risk of pelvic surgery.

       Dr. Robinson will testify consistent with his deposition taken on June 23,
       2001. . . .

(Emphasis added.)

¶28.   Stated more concisely, Dr. Robinson was designated to testify that, during the uterus

repair, “there was persistent bleeding from the laceration despite the sutures, as the tissue

surrounding the laceration was quite friable.” Dr. Robinson argues that, given the above, he

was properly designated to testify about the standard of care.

¶29.   Regina argues that nowhere in this designation did Dr. Robinson “disclose in any

meaningful fashion, or otherwise, the defense that there was dangerous or uncontrolled

bleeding once the uterus was repaired.” In fact, Regina argues, the designation states just the

opposite: “Hemostasis was achieved, and the remainder of the surgery was completed . . . .”

The designation also incorporates by reference the deposition testimony of Dr. Robinson, by

which he testified that Regina’s blood loss was “within a normal range of repeat C-section

and laceration,” and that he did not suture the ureter. Regina argues “the designation fails to

disclose that Dr. Robinson was even aware that he had sutured the ureter during the



                                              14
procedure or that, if he had known he placed a suture into the ureter, he would not have

attempted removal due to fear of dangerous or uncontrolled bleeding.”

¶30.   We find that Dr. Robinson’s expert designation was insufficient to put Regina on

notice of the proffered testimony and new theory at trial. The very purpose of disclosing

expert opinions before trial is “‘to prevent trials from being tainted with surprise and unfair

advantage[,]’” Griffin, 877 So. 2d at 441, and “to prevent trial by ambush.” See Nichols, 609

So. 2d at 384 (stating that “[i]n no other area is a litigant more vulnerable to ambush than a

plaintiff in a malpractice action against a member of some profession.”). Based on Dr.

Robinson’s expert designation, we find that the opinion–he would not have removed the

stitch from the ureter due to the threat of uncontrollable blood loss– was not meaningfully

disclosed before opening statements at trial. Thus, the trial court did not abuse its discretion

in excluding Dr. Robinson’s proposed testimony due to his failure to disclose such testimony.

              C.      Whether Regina’s challenge is procedurally barred for failing
                      to seek an order compelling discovery because of the
                      insufficiency of Dr. Robinson’s expert designation and
                      interrogatory responses.

¶31.   Dr. Robinson finally argues that if this Court finds his expert designation lacking,

Regina’s challenge still fails, as it is procedurally barred. In Mississippi, “if an answer to an

interrogatory regarding an expert witness who will testify at trial is deemed insufficient by

opposing counsel, some means of notice of such insufficiency must be given to the opposing

party in order to let them know that additional information is desired.” Warren v. Sandoz

Pharm. Corp., 783 So. 2d 735, 742 (Miss. Ct. App. 2000). Thus, “when a party receives an

evasive or incomplete answer . . . the burden once against shifts to the party who has


                                               15
propounded discovery, and they are required to seek relief from the court before sanctions

can be imposed.” Id. It is “imperative for [the party seeking expert disclosure] . . . to first

seek relief from the trial court and have an order entered before seeking sanctions.” Id. at

743.

¶32.   Counsel for Dr. Robinson argues Regina failed to take this action before seeking to

exclude Dr. Robinson at trial, so this issue with Dr. Robinson’s expert testimony is not

preserved for appeal. We disagree. Warren is easily distinguishable from this case. In

Warren, the designation at issue merely stated: “[defendant] reserves the right to call in its

case-in-chief any treating physician, any expert witnesses listed by plaintiffs and any expert

witness listed by any co-defendant, even if such co-defendant is not a party at the time of

trial.” Warren, 783 So. 2d at 742. Such designation clearly was evasive and incomplete. But

Dr. Robinson’s expert designation was not clearly evasive and incomplete on its face. Dr.

Robinson’s designation did, however, lack his theory that he would not have removed the

suture in the ureter due to the possibility of uncontrollable bleeding.

¶33.   As Regina correctly notes, Dr. Robinson’s argument that she should have filed notice

of insufficiency assumes two things. First, it assumes his designation was deficient or

incomplete on its face. Second, it assumes that Regina should have anticipated the opening

statement that Dr. Robinson was going to offer testimony and opinions which were

inconsistent with his previous deposition and his disclosure. We find that this issue is without

merit and that Regina’s appeal is not procedurally barred.

       II.    Whether Dr. Duboe’s testimony that Dr. Robinson overestimated
              Regina’s blood loss should have been excluded.

                                              16
¶34.   The video trial deposition of Dr. Duboe, Regina’s expert, was played for the jury.

Immediately preceding the testimony at issue over hemoglobin and hematocrit levels, Dr.

Duboe was extensively questioned by Dr. Robinson’s counsel about Regina’s blood loss

during the C-section. When Dr. Robinson’s counsel asked whether an attempt to investigate

and repair the obstructed ureter could have resulted in a fatal loss of blood, Dr. Duboe

countered by denying there was a large loss of blood and referred to a medical record which

estimated Regina’s blood loss at 500 ccs. Dr. Robinson’s counsel then referred Dr. Duboe

to Dr. Robinson’s operative report which estimated blood loss at 900 ccs.

¶35.   Dr. Robinson’s counsel stated that Dr. Duboe characterized Regina’s blood loss in a

previous deposition as “excessive.” Dr. Duboe denied characterizing Regina’s blood loss as

“excessive” in his previous deposition, and a challenge was made to find the previous

deposition testiomony. The previous deposition testimony revealed that Dr. Duboe had

characterized the blood loss as “extensive” and “within the average expectation of blood loss

for a C-section.”

¶36.   Dr. Robinson’s counsel then questioned Dr. Duboe about whether the uterine tissue

was friable and whether such friable tissue could increase the risk of further bleeding if

additional procedures such as an IVP or cystoscopy were performed intraoperatively to verify

ureteral integrity. While answering this line of questioning, Dr. Duboe came back to the issue

of estimated blood loss and refuted Dr. Robinson’s counsel’s earlier statements that Regina

had suffered an excessive blood loss and that this abnormal blood loss was a factor in Dr.




                                             17
Robinson’s failure to conduct intraoperative testing to verify ureteral integrity. The following

exchange occurred:

       Counsel for Dr. Robinson: Okay. Isn’t that [postoperative swelling] a valid
       reason for ordering the IVP?

       Dr. Duboe: No, because an IVP that shows blockage due to swelling or edema
       – you’re only doing a test to change your approach to the problem. If she had
       swelling or edema that’s causing a blockage, if he truly suspected that, that
       means it’s going to clear up. It’s going to clear up within a matter of hours, and
       I wouldn’t expect that he would consult a urologist. Once you have a patient
       a number of hours after a C-section that has had the repair that he has, he was
       concerned. I don’t have any doubts that he was concerned about the integrity
       of the ureter. He says for ureteral integrity. He doesn’t say to evaluate for
       edema. He doesn’t say to evaluate for, for postop changes or swelling. He’s
       interested in ureteral integrity, and that’s the – you know, and that’s a good test
       to order. I credit him for that. But what I’m saying is that he should have done
       the evaluation at the time the patient was open on the table and not waited until
       the next day to do it. That’s my real sole criticism of Dr. Robinson in this
       particular case. I will tell you also with respect to hemoglobin, her hemoglobin
       was 11.4 and then 11.8 on the next day. That’s not particularly consistent with
       a blood loss of close to a thousand cc’s, though you can have individual
       variance, but that really doesn’t support that big of a blood loss. So there may
       be a question of overestimate of the blood loss as well.

(Emphasis added.)

¶37.   Dr. Robinson’s counsel objected to this testimony based on Regina’s failure to

disclose this expert opinion, and insofar as Dr. Duboe’s answer was nonresponsive to the

question. Regina conceded this opinion was not included in her expert designation. The trial

court allowed the testimony, finding the question of blood loss to be relevant, and stating,

“[w]hether it was in his designation or not, specifically it is clearly something that an

OB/GYN deals with concerning hemoglobin counts, concerning repairs and surgeries of this




                                               18
type.” The trial court also found it was in response to previous questions asked by Dr.

Robinson’s attorney as to blood loss.

¶38.   Regina argues it is immaterial whether the expert designation of Dr. Duboe referenced

hemoglobin or hematocrit since Dr. Robinson’s counsel raised the issue by inviting the

response to his own question. See Hartel v. Pruett, 998 So. 2d 979, 988 (Miss. 2008) (stating

that, although a treatise was not disclosed in discovery in spite of a request, counsel “opened

the door” by asking an open-ended question during cross-examination.”). Although Dr.

Robinson’s counsel did not question Dr. Duboe about hemoglobin/hematocrit levels, and

although Dr. Duboe was not designated to testify as such, we believe the answer was

responsive to Dr. Robinson’s counsel’s questions as to excessive blood loss and the concerns

with performing an intraoperative IVP in light of such blood loss. This Court applies an

abuse-of-discretion standard when a trial court decides “whether a party opens the door for

an opposing party to inquire about otherwise inadmissible evidence.” Id. (quoting APAC-

Mississippi, Inc. v. Goodman, 803 So. 2d 1177, 1185 (Miss. 2002)). We find that the trial

court did not abuse its discretion in allowing Dr. Duboe’s testimony about hemoglobin and

hematocrit levels, since he was answering questions asked by Dr. Robinson’s counsel as to

Regina’s blood loss.

       III.   Whether remittitur of the award was required.

¶39.   At the conclusion of the trial, the jury returned an unanimous verdict with the

following damages awarded to Regina: $55,634.78 for past medical expenses; $8,507.20 for

lost wages; and $420,000 for past physical and emotional pain and suffering. The total jury



                                              19
verdict was $484,141.98. Dr. Robinson argues that the stark contrast between the amount of

actual damages and the jury verdict provides an inference of bias, prejudice, or passion by

the jury, so a remittitur is required.

¶40.   Under Section 11-1-55 of the Mississippi Code, this Court may order a remittitur “if

the court finds that the damages are excessive or inadequate for the reason that the jury or

trier of the facts was influenced by bias, prejudice, or passion, or that the damages awarded

were contrary to the overwhelming weight of credible evidence.” Miss. Code Ann. § 11-1-55

(Rev. 2014). Whether a jury award is excessive is determined on a case-by-case basis.

Purdon v. Locke, 807 So. 2d 373, 376 (Miss. 2001). This Court has applied the following

standard to determine whether a jury verdict is excessive:

       Where a trial court refuses to grant a remittitur, this Court reviews the decision
       for abuse of discretion. The jury’s award is not to be set aside unless it is
       entirely disproportionate to the injury sustained. However, when determining
       the reasonableness of an award, the sky is simply not the limit. The Court
       looks to see whether the verdict is so excessive it shocks the conscience
       evidencing a bias, passion and prejudice on the part of the jury.

Estate of Jones v. Phillips ex rel. Phillips, 992 So. 2d 1131, 1150 (Miss. 2008) (quoting

Gatewood v. Sampson, 812 So. 2d 212, 222-23 (Miss. 2002) (citations and quotations

removed)).

¶41.   It is mainly the jury’s role “to determine the amount of damages to be awarded and

the award will normally not be ‘set aside unless so unreasonable in amount as to strike

mankind at first blush as being beyond all measure, unreasonable in amount and

outrageous.’” Phillips, 992 So. 2d at 1150 (quoting Foster, 715 So. 2d at 183).




                                              20
¶42.   Dr. Robinson argues that the award here shocks the conscience and is subject to

remittitur. He relies on Entergy Mississippi, Inc., v. Bolden, 854 So. 2d 1051, 1053 (Miss.

2003), in which this Court ordered a remittitur in a personal-injury case. The plaintiff was

injured in a car accident and claimed special damages of $41,286. Id. at 1058. The jury

awarded $490,000 for pain and suffering, with a total verdict of $532,000. Id. The trial court

denied the motion for remittitur, but this Court remitted the award by $300,000, for a total

of $232,000. Id. This Court in Bolden concluded “that the scant testimony offered in support

of damages for pain and suffering . . . [did] not justify such a large award of damages for

pain and suffering.” Id.

¶43.   But Bolden is distinguishable from this case. Regina testified as to her injuries,

medical care, and pain and suffering as a result of the procedure. Regina’s nephrostomy tube

was removed around seven months after the C-section, and a series of stents were placed to

resume urinary flow to the bladder. Regina testified that the urine collection bag she wore

often leaked–sometimes in public–and that it wet her clothing, causing frequent skin rashes

and much embarrassment. Regina was required to undergo many medical procedures over

the eleven months following the C-section, including the painful placement of a series of

ureteral stents. Regina testified she was unable to hold and care for her newborn son for an

extended time after his birth due to the pain associated with the ureteral stent and

nephrostomy.

¶44.   Brian Corr, Regina’s husband, described Regina’s difficulties and how she was unable

to care for their newborn son due to the ureteral stent and nephrostomy. He also testified how



                                             21
he repeatedly cleaned the nephrostomy site and that Regina was forced to sleep in a chair in

an upright position for a period of time following the C-section to lessen the pain of the

ureteral stent and nephrostomy tube.

¶45.   Considering this testimony, we find that Dr. Robinson has not presented any evidence

that the jury verdict was influenced by bias, prejudice, or passion, or that it was contrary to

the overwhelming weight of credible evidence. This Court has held that, though the sky is

not the limit as to jury verdicts, the jury “necessarily has especially broad leeway” because

“pain and suffering is, to a large degree, not susceptible to monetary qualification.” Illinois

Cent. R. Co. v. Gandy, 750 So. 2d 527, 534 (Miss. 1999). This Court has upheld jury verdicts

that were substantially more than the special damages. See, e.g., Phillips, 992 So. 2d at 1150-

51(eleven times the special damages), and Purdon v. Locke, 807 So. 2d 373 (Miss. 2001)

(fourteen times the special damages). The award to Regina of $420,000 for pain and

suffering amounts to six-and-a-half times the total special damages. We find that Regina

offered credible and substantiated testimony as to her pain and suffering, and that the jury

award was not unreasonable or outrageous in light of her testimony. Thus, this issue is

without merit.

                                       CONCLUSION

¶46.   Dr. Robinson failed to disclose sufficiently in his expert designation the theory that,

had he know of the stitch in the ureter, he would not have removed the stitch given the friable

tissue and possibility of uncontrollable bleeding. While Regina’s expert was not designated

to testify about hemoglobin and hematocrit levels, the expert’s answer was in response to



                                              22
questioning from Dr. Robinson’s counsel about Regina’s blood levels. Finally, Dr. Robinson

has not shown any inference of bias, passion, or prejudice on the part of the jury to require

this Court to order a remittitur. Thus, we affirm the judgment of the Harrison County Circuit

Court in Regina Corr’s favor.

¶47.   AFFIRMED.

    DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS, KING,
COLEMAN, MAXWELL AND BEAM, JJ., CONCUR.




                                             23